Citation Nr: 0806488	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and P.B., his roommate


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from December 1968 to 
December 1970.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In March 2005, the veteran and a roommate testified during a 
personal hearing at the RO and, in March 2006, the veteran 
testified via videoconference during a hearing with the 
undersigned.  Transcripts of both hearings are of record.

In October 2006, the Board remanded the veteran's claim to 
the RO for further development.


FINDING OF FACT

The probative and competent medical evidence of record 
demonstrates that the veteran's service-connected PTSD is 
manifested by moderately severe persistent symptoms including 
intrusive thoughts, sleep difficulty, social avoidance, 
anxiety and irritability, and mild hypervigilance, without 
evidence of suicidal or homicidal ideation or psychotic 
behavior, delusions or hallucinations, treated with 
prescribed medication and individual psychotherapy; and 
medical records document a long history of alcohol dependence 
and lack of motivation for treatment.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 50 
percent for a PTSD are not met.  38 U.S.C.A. §§ 1155, 5103-
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a November 
2006 letter and in the September 2007 supplemental statement 
of the case, the RO provided the veteran with notice 
consistent with the Court's holding in Dingess/Hartman.  
Further, as the appellant's claim for an increased rating for 
his service-connected PTSD is being denied, as set forth 
below, there can be no possibility of prejudice to him.  As 
set forth herein, no additional notice or development is 
indicated in the appellant's claim. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. Jan. 30, 2008). 

In an April 2003 letter issued prior to the March 2004 rating 
decision, and in October 2005 and November 2006 letters, the 
RO informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA and the effect of 
this duty upon him claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  This also suggests that he 
and his representative have actual knowledge of the process 
and the evidence needed.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The veteran testified during two 
hearings, including one before the undersigned and was 
afforded two VA examinations.  As well, the Board notes the 
RO's efforts to obtain the veteran's records from the Social 
Security Administration (SSA), that were received in November 
2006 and May 2007.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In a March 2004 rating decision, the RO granted the veteran's 
claim for service connection for PTSD and awarded a 50 
percent disability rating based, in large measure, upon a 
review of his service records that verified his alleged 
stressful events in service and findings of a November 2003 
VA examination that diagnosed PTSD due to those events.  

VA medical records and examination reports, dated from 
February 2002 to February 2007, document that the veteran's 
PTSD is treated with prescribed medication and outpatient 
psychotherapy.  The records also document his repeated 
cancellation or failure to show for scheduled treatment 
appointments.

According to the November 2003 VA examination report, the 
examiner reviewed the veteran's medical records and 
psychological test results.  It was noted that the veteran 
lived with his girlfriend of several years and had two sons 
from a girlfriend and a wife.  He had chronic obstructive 
pulmonary disease (COPD), a history of alcohol abuse, and 
other disorders.  It was noted that VA repeatedly treated the 
veteran for detoxifications for alcohol dependence.  He was 
initially screened for PTSD in November 2001 and treated 
since then.  He was also in VA couples therapy, apparently to 
no avail.  The VA examiner noted that the veteran worked as a 
longshoreman for the majority of his vocational career until 
over a year ago when he retired on SSA disability due to his 
COPD.  The veteran said that when he felt irritable or did 
not want to go to work, he did not and was able to hold his 
job if he worked one day in thirty.  

The veteran reported moderately severe recurrent and 
intrusive distressing recollections about three times a week.  
He had distressing nightmares about three or four times a 
week, one of which was combat-related.  The veteran denied 
having flashbacks and had infrequent psychological stress and 
mild physiological reactivity.  He avoided situations several 
times a day and experienced moderate to severe stress when 
watching movies about Vietnam.  He avoided places, people, or 
activities several times a week, and avoided hobbies, 
activities, and veterans' groups.  He had markedly diminished 
interest in many activities and no longer socialized or 
attended family events.  The veteran said he was very 
estranged from his own children and his girlfriend that the 
VA examiner described of moderate intensity.  The veteran 
reported feeling restriction in his ability to be happy most 
the time.  He was uncomfortable with affection and said that 
alcohol helped to numb his feelings.  He had a sense of 
foreshortened future some of the time.  

Further, the veteran described sleep difficulty and 
experienced irritability or outbursts of anger several times 
a week that were mostly verbal.  He got more physical when he 
drank.  He had concentration difficulty most of the time and 
experienced hypervigilance some of the time, particularly in 
crowds.  The veteran had an exaggerated startle response that 
the examiner said was rather sporadic.  The veteran also 
experienced excessive guilt over acts of commission some of 
the time and distress when he felt it was severe.

Functionally, the VA examiner said that it appeared clear 
that the veteran chose work as a longshoreman because this 
occupation provided the most flexibility for his 
disinvolvement with working and perhaps his most involvement 
with substance abuse.  The veteran was socially avoidant by 
his own report and his medical records.  

On examination, the veteran was neatly groomed in a causally 
dressed fashion.  He appeared worried and his eye contact was 
fair.  Motor behavior was appropriate and his mood was "not 
happy".  His affect was constricted and his thought process 
was logical and coherent, although the veteran was somewhat 
concrete in his thinking.  His thought content was without 
delusions or other bizarre thoughts, although he may have had 
some concern that the examiner was with a government 
investigative agency.  The veteran reported losing seven 
pounds in the last month and said his appetitie, libido, and 
energy were decreased.  He denied auditory or visual 
hallucinations, although he heard things at night.  The 
veteran was oriented.  Cogitative function tests showed some 
loss of concentration in the beginning that was regained.  
His memory was intact and judgment was fair.  The veteran 
denied homicidal or suicidal ideations.  He had a fair 
ability to handle his own benefits.  

The Axis I diagnoses included chronic PTSD with co-morbid 
depressive disorder and alcohol dependence.  A score of 45 
was assigned on the Global Assessment of Functioning (GAF) 
scale.  The VA examiner said that the veteran met the 
criteria for PTSD but that it was possible that the veteran 
over-reported some of his symtoms as indicated by the 
psychological test results.  The VA examiner found the 
veteran's story credible due to the difficulty he had in 
making vocational adjustments after his discharge from 
service.  The VA examiner further stated that it was 
difficult to accurately assess whether the difficulties in 
the veteran's life were caused by his PTSD or his chronic 
alcoholism and said that, more likely, there was interaction 
between the two.  According to the VA examiner, if the 
veteran were sober for a period of three to six months, it 
would be easier to determine the effect of PTSD on his 
current functioning.

In 2006 and 2007, the RO received records considered by the 
SSA in conjunction with the veteran's disability claim.  The 
records primarily included VA medical records, dated from 
2001 to 2002, reflecting the veteran's treatment for COPD, 
and for PTSD and anxiety (noted in an April 2002 VA medical 
record).

During his March 2006 Board hearing, the veteran testified 
that he saw a VA psychiatrist twice a month and took 
prescribed anti-depressant medication but stopped group 
counseling because there were too many veterans in the group.  
During his March 2005 hearing at the RO, he reported having a 
history of panic attacks once a day and difficulty in crowds 
and with general socializing.  He had only two friends and 
could barely stand to be around them.  His roommate did most 
of their shopping as he disliked going to such places.  In 
March 2006, he described a fight with his son, and said he 
was unable to function or make decisions and had panic 
attacks.  His normal day consisted of watching television at 
home.

In February 2007, the veteran underwent another VA 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  It was 
noted that the veteran currently resided in a condominium, 
with his girlfriend of nine years, received SSA disability 
benefits for respiratory problems, and had not worked in a 
number of years.  The examiner reviewed the findings of the 
November 2003 VA examination report described above and said 
that recent VA medical records continuously documented the 
veteran's difficulties with alcohol dependence and his lack 
of motivation for treatment.  

The records also documented frequent relationship 
difficulties with the girlfriend with whom he lived and 
indicated some ongoing issues regarding the veteran's level 
of irritability, but the recent records did not document 
significant symtoms of PTSD other than those noted in the 
2003 examination report.  It was also noted that the records 
showed that the veteran missed frequent treatment 
appointments, had difficulties with adherence with 
medication, and some episodes of inceased anxiety.  

Further, it was noted that the veteran was seen for 
detoxification for alcohol in September 2006 and briefly 
attended a VA substance abuse day program until he was 
prematurely discharged from the program for nonattendance 
reasons.  

Currently, the veteran complained of ongoing symptoms of both 
PTSD and alcohol dependence.  The VA examiner noted that, 
based upon the veteran's report of symtoms, it was difficult 
to extricate the effects of his substance use from his PTSD 
symtoms.  The veteran reported mild to moderate 
reexperiencing symtoms similar to those previously described 
during the 2003 VA examination.  

The veteran described frequent intrusive thoughts about the 
war and some distress to reminders of the war, such as seeing 
news stories regarding the current war in Iraq on television.  
The veteran described vague dreams and nightmares related to 
Vietnam but this did not appear to be too prominent at the 
present time.  He reported symtoms of avoidance, including 
attempts to avoid thinking about the war, avoidance of 
talking with others about it, significantly diminished 
interest in leisure activities, and emotional detachment from 
friends and facility members.  He admitted to watching 
documentaries on the Vietnam War and reported mild distress 
to viewing this material.  The veteran said he was highly 
socially avoidant and spent almost all of his time in his 
condominium where he felt most comfortable.  His level of 
avoidance appeared to be of moderate severity and appeared to 
be similar to that described during his previous VA 
examination.

Additionally, the veteran reported sleep disturbance that 
continued for a number of years and was characterized by 
difficulties falling asleep, multiple midnight awakenings, 
and limited hours of sleep overall.  He was distressed by his 
sleep disturbances and the VA examiner commented that it was 
unclear to what extent the veteran's ongoing alcohol use and 
respiratory problems had an effect on his sleep issues, as 
they most likely had some impact.  

The veteran was chronically irritable and described 
interactions with others that frequently involved 
irritability and anger outbursts on his part.  He said that 
this significantly impacted his relationship with his 
girlfriend and he typically avoided social situations and 
kept to himself so as to avoid arguing with others.  He 
described a mild level of hypervigilance that impacted his 
ability to spend time in public with his girlfriend, though 
it appeared to the examiner that the veteran's medical issues 
and irritability may be more influential in this area.  The 
veteran described having concentration difficulties as well.

Furthermore, the veteran said he experienced mood swings, 
that ranged from feeling "happy and content" to periods of 
increased irritability and depression that did not typically 
last more than a few days at a time.  He had significant 
anhedonia, anergia, and amotivation and periods of heightened 
anxiety that led to episodes of hyperventilation by his 
report.  The veteran said he was unable to stop drinking and 
smoking due to his heightened anxiety level and feelings of 
discomfort.  It was unclear to the examiner to what extent 
these mood and anxiety-related problems were independent of 
the veteran's ongoing alcohol dependence.  The VA examiner 
said it was highly likely that the veteran's physiological 
and psychological dependence was at least in part responsible 
for some of these symtoms.  Overall, the VA examiner said 
that the veteran's mood-related issues were at a moderate 
level of severity.

It was also noted that the veteran said he continued to drink 
three to four whisky drinks almost daily.  He clarified that 
he likely drank at least eight to ten standard drinks of 
whisky plus a few beers on occasion as well and described 
frequent marijuana use, "every day" if he had it.  It was 
noted that the veteran had little sobriety for thirty years 
and said that he never completed a treatment program.  He 
said his drinking worsened over time but did not believe he 
could stop drinking as he saw it as part of his life and felt 
similarly about smoking cigarettes.  He continued to drink 
and smoke, despite ongoing significant consequences including 
recent falls in his apartment, heightened irritability, and 
arguments with his girlfriend, and that the smoking impacted 
his already significant respiratory illness.

The VA examiner said that the veteran's level of symtoms 
appeared to be highly similar to those described during his 
2003 VA examination and his PTSD symtoms appeared to be in 
the moderate range of severity overall.  There did not appear 
to have been a remission of the veteran's symtoms over time.  
There were no other stressors since his last examination that 
accounted for his symtoms noted above.  

The 2007 VA examination report indicates that the veteran 
lived with his girlfriend whom he said took care of him.  He 
said he had a number of medical and financial problems and 
she helped him take his daily medication and in all areas of 
his life.  He had a history of domestic violence but reported 
no recent violence in his relationship.  He admitted to 
ongoing frequent arguments with his girlfriend that improved 
somewhat as he attended counseling sessions with her on 
occasion.  

The veteran had limited contact with his two adult sons from 
a previous marriage and had limited other social contacts, 
with some occasional contact with his siblings.  He spent 
most of his time in his condominium watching television and 
had little desire to leave home that was frequently the cause 
of arguments with his girlfriend.  He said that at times he 
went to a local restaurant with her, though he typically 
avoided crowded areas due to his level of discomfort, 
irritability, and shortness of breath due to his COPD.  He 
had no hobbies and little interest in other activities.  He 
said he went four or five days without taking a shower and 
had few other difficulties with his activities of daily 
living.

The veteran last worked in 2002 as a longshoreman.  He worked 
in that job intermittently for approximately seventeen years 
and reported significant work-related problems due to his 
level of irritability and attendance.  He stopped working in 
2002 due to his respiratory illness for which he was awarded 
SSA disability benefits.  The VA examiner said that, based 
upon the current evaluation and a review of the veteran's 
medical records, it was difficult to determine the influence 
of the veteran's PTSD symtoms on his vocational functioning 
at that time.  The examiner said that, although the veteran 
described frequent irritability and conflict with 
interpersonal situations that affected his employment over 
time, the veteran always used alcohol excessively, that 
likely impacted these relationships and his poor work history 
as well.  

According to the VA examiner, it may be that, with a period 
of extended sobriety, the veteran would benefit from 
treatment and some form of vocational rehabilitation, though 
this was never achieved due to his ongoing alcohol use.  
Thus, it did not appear that the veteran was employable due 
to his PTSD symtoms, though he would likely have significant 
work-related issues due to his ongoing substance use, PTSD 
symtoms, and physical ailments.

The veteran's PTSD was treated by VA with outpatient 
psychotherapy and medication management.  It was noted that 
he reported little benefit from the medications that the VA 
examiner said was not surprising due to his level of 
substance use.  Treatment notes reflected frequently missed 
treatment appointments over the past year.  

On mental status examination, the veteran arrived slightly 
late for his scheduled appointment.  He wore sweat pants, a 
white T-shirt, a jacket with a beer logo, and a baseball cap.  
He was unshaven, poorly groomed in general and appeared 
diaphoretic.  He was generally cooperative throughout the 
examination.  His speech was of normal rate and volume.  His 
mood was irritable and variable and his affect was somewhat 
restricted but generally mood congruent.  The veteran denied 
suicidal or homicidal ideation and there was no evidence of a 
thought disorder.  His thought process was generally logical 
and goal oriented.  No perceptual disturbance was noted or 
reported on examination.  The veteran's insight and judgment 
were poor to fair.  The Axis I diagnoses were chronic 
moderate PTSD, alcohol dependence, and cannabis use.  A GAF 
score of 50 was assigned.  

The VA examiner commented that the veteran demonstrated 
chronic moderate symtoms of PTSD, a long history of alcohol 
dependence with little sobriety, cannabis abuse and 
significant medical issues, that all affected his current 
level of functioning.  The veteran's PTSD reported symtoms 
appeared to be highly similar to described during his 
previous VA examination and currently appeared to be of 
moderate severity.  The GAF score noted above reflected the 
effect of the veteran's PTSD symtoms upon his current level 
of social and occupational functioning; although the VA 
examiner commented that it was extremely difficult to tease 
apart the overlapping symtoms from the veteran's ongoing and 
severe alcohol use problem.  

According to the VA examiner, it appeared that the veteran's 
level of social avoidance and irritability were most likely 
related to his PTSD and these symtoms were exacerbated over 
the years by his ongoing alcohol use.  The veteran's alcohol 
and drug use further impacted his social and occupational 
functioning such that his GAF score would likely be lower, 
likely in the mid 40s, taking into account his substance use 
and PTSD symtoms.  The veteran was not treatment adherent, 
had not succeeded in attempts at extended sobriety and, as 
indicated in the 2003 examination report, a period of 
sobriety would be extremely useful in helping to determine 
issues regarding the veteran's ability to function at a 
higher level.  He was considered competent to manage his 
benefits at that time.     

III.	Legal Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.    Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board notes that the March 2004 rating decision granted 
service connection and an initial 50 percent rating for the 
veteran's service-connected PTSD.  The RO received the 
veteran's notice of disagreement with the disability 
evaluation assigned to his service-connected PTSD.  The Court 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. at 58 as to the primary 
importance of the present level of disability is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.  See also Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007) (to 
the effect that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

Under the current schedular criteria, DC 9411 (for PTSD), 38 
C.F.R. § 4.130, the condition is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  A 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintain 
effective work and social relationships.  38 C.F.R. § 4.130, 
DC 9411.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.  A 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  Id.

When it is not possible to separate the effects of the 
service-connected condition and the non-service-connected 
condition or conditions, VA regulations at 38 C.F.R. § 3.102, 
requiring that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In 
light of the above, the Board shall consider all of the 
veteran's various psychiatric symptoms in assigning a rating 
for the veteran's anxiety disorder.  See Mittleider at 182.  
See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
(factors listed in the rating formula are examples of 
conditions that warrant a particular rating and are used to 
help differentiate between the different evaluation levels.).

Here, the Board is of the opinion that the probative and 
objective medical evidence of record reflects that the 
veteran's service-connected PTSD has been characterized, 
primarily, by intrusive thoughts, sleep difficulty including 
combat-related nightmares, irritability, anxiety, and social 
avoidance, with some hypervigilance.  These symptoms are 
reflective of occupational and social impairment with no more 
than reduced reliability and productivity, the level of 
impairment contemplated in the currently assigned 50 percent 
disability rating.  In fact, the February 2007 VA examiner 
said that the veteran's level of symtoms appeared to be 
highly similar to those described during his November 2003 VA 
examination and that the veteran's PTSD symtoms appeared to 
be in the moderate range of severity overall.  Furthermore, 
the November 2003 VA examiner thought it possible that the 
veteran was over-reporting some of his symtoms as indicated 
by his psychological test results.

At no point since the veteran filed his claim for service 
connection in March 2003 has the veteran's service-connected 
PTSD met the criteria for at least the next higher, 70 
percent, rating.  As noted above, the 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, due to certain symptoms.  
However, the Board notes that the veteran has not been found 
to have obsessional rituals, intermittently illogical, 
obscure, or irrelevant speech, near continuous panic or 
depression that affects his ability to function 
independently, impaired impulse control, or other symptoms 
that are characteristic of the 70 percent rating.  The 
evidence of record is totally devoid of any report of 
obsessional behavior, illogical speech, or irrelevant speech 
such as to warrant a 70 percent evaluation for the service-
connected PTSD.

The Board would point out that there is no indication of 
diagnosed psychiatric impairment to warrant a 70 percent 
rating under the current schedular regulations. The 2007 VA 
examiner described the veteran as cooperative and the 2003 
and 2007 VA examiners both described him as oriented.  In 
November 2003, the VA examiner assigned a GAF score of 45 and 
noted that the veteran denied suicidal or homicidal intent, 
had a constricted affect, and that his thought processes were 
logical although he may have had some concern that the 
examiner was with a government investigative agency.  The 
examiner said that the veteran's judgment was fair and his 
memory was intact.  In February 2007, the VA examiner 
assigned a GAF score of 50 that reflected the effect of the 
veteran's PTSD upon his current level of social and 
occupational functioning, and noted that the veteran's mood 
was irritable and variable and his affect was somewhat 
restricted but generally mood congruent, with normal speech 
and poor to fair insight and judgment.  The veteran had no 
phobias, obsessions, panic attacks or suicidal ideas, and 
there was no evidence of delusions and hallucinations and no 
looseness of association or evidence of disorganized speech.  
The 2007 VA examiner noted that the veteran was not treatment 
adherent and was noncompliant with taking prescribed 
medication.  Both examiners discussed the impact of the 
veteran's alcohol abuse, and the 2007 VA examiner noted that, 
in September 2006, VA treated the veteran for detoxification 
but prematurely discharged him from the a substance abuse day 
program for nonattendance reasons.

Significantly, moreover, the VA medical records and 
examination reports note that the veteran was neatly groomed 
and casually dressed when seen in 2003, although in 2007, the 
VA examiner reported that he was unshaven and generally 
poorly groomed and went four or five days without showering.  
Both the 2003 and 2007 VA examiners described the veteran as 
oriented, his thought process was logical, and his thought 
content was free from delusions and hallucinations.  Such 
findings barely meet the criteria for a 50 percent rating 
under DC 9411.

The Board also points out that the GAF scores assigned during 
the veteran's appeal, provide no basis for assignment of a 
higher disability rating for his service-connected PTSD.  
According to the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned). See 38 C.F.R. § 
4.126(a).  GAF scores between 41 and 50 reflect serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  A GAF score of 51 to 60 indicates 
moderate symptoms, e.g., flattened affect, circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social, occupational or school functioning; e.g., having few 
friends or having conflicts with peers or co-workers.  

The veteran's GAF scores during the course of the appeal 
ranged from a high of 50 (in February 2007) to a low of 45 
(in November 2003).  Although the veteran's GAF scores 
fluctuated during the appeal period, based on the above GAF 
scores, his PTSD symptoms are properly compensated by the 50 
percent rating currently assigned.  In fact, the February 
2007 VA examiner expressly noted that the assigned GAF score 
reflected the effect of the veteran's PTSD upon his current 
level of social and occupational functioning, although the 
examiner commented that it was extremely difficult to tease 
apart the overlapping symptoms from the veteran's ongoing and 
severe alcohol use problem.  See Mittleider v. West, supra.

The collective objective findings of the November 2003 and 
February 2007 VA examinations, and VA medical records, to 
include essentially normal speech and that the veteran was 
oriented, are barely representative of pertinent disability 
warranting a 50 percent rating under the current rating 
criteria.  Given the foregoing observations, the Board finds 
that, under the above-cited criteria, the preponderance of 
the evidence is against a rating in excess of 50 percent for 
the veteran's service-connected PTSD.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. § 4.130, DC 9411.  Moreover, the evidence is 
not so evenly balanced as to allow for the application of 
reasonable doubt. 38 U.S.C.A. § 5107(b).

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2007); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his service-connected PTSD.  There is no 
objective evidence revealing that his condition caused marked 
interference with employment, e.g., employers' statements or 
sick leave records, beyond that already contemplated by the 
schedular rating criteria.  The February 2007 VA examiner 
said that, although the veteran described frequent 
irritability and conflict with interpersonal situations that 
affected his employment over time, the veteran always used 
alcohol excessively, that likely impacted these relationships 
and his poor work history as well.  This VA examiner also 
said that it could be that, with a period of extended 
sobriety, the veteran would benefit from treatment and some 
form of vocational rehabilitation, although this was never 
achieved due to his ongoing alcohol use.  Thus, the examiner 
said it did not appear that the veteran was employable due to 
his PTSD symtoms, but the VA examiner further opined that the 
veteran would likely have significant work-related issues due 
to his ongoing substance use, PTSD symtoms, and physical 
ailments.

Consequently, while the veteran's PTSD disability may well 
cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned 50 
schedular rating under 38 C.F.R. § 4.130, DC 9411, adequately 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected PTSD.  See 38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.

Finally we note that, in view of the holding in Fenderson and 
Hart, supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected PTSD, 
as the Court indicated can be done in this type of case. 
Based upon the record, we find that at no time since the 
veteran filed his original claim for service connection has 
the disability on appeal been more disabling than as 
currently rated under the present decision of the Board.


ORDER

An initial rating in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs 


